Exhibit 10.1

 

July 15, 2005

 

Ms. Terri Allen

 

Dear Terri:

 

We understand your desire to change your employment status with GTSI.  As we set
out in our draft letter to you dated July 8, 2005, we accepted your resignation
date as of July 8, 2005. In your resignation notice you provided two weeks
notice, therefore we will reflect your separation date from GTSI as July 22,
2005 (your “separation date”), however, as set out below, you will remain an
active employee until October 22, 2005 (“End Date”), at which date you will no
longer be employed by GTSI.  We appreciate the contributions you have made to
GTSI in the past.

 

With your final paycheck, regardless of whether or not you sign this letter, you
will receive:

 

•      Payment of an amount equal to your accumulated vacation and PTO
entitlements earned through your separation date;

 

•      Reimbursement for all approved business expenses, provided you submit
your expense report to your manager within two weeks of the separation date;

 

In addition, if you sign and date this letter (the “Letter” or “Separation
Letter”) to show that you accept its terms (and do not later revoke it, as
described below), and you work in a full time productive manner through your
separation date, GTSI will provide you with separation benefits exceeding those
otherwise due you under your current compensation arrangement with us
(“Incremental Benefits”).  Following your separation date, and so long as you
comply with the terms of this Separation Letter, we will provide you with
Incremental Benefits consisting of three months (3) of base compensation
($62,500.00 cumulative).  These monies will be processed in the normal payroll
process for this time period.  Additionally, GTSI has no intention of contesting
any legal right you may have to receive any unemployment benefits relating to
this separation.

 

GTSI will agree to pay concurrent COBRA expenses during the months of August,
September, and October 2005, with the same cost sharing arrangement that is in
place today.

 

Your status will remain as an active employee through the End Date. 
Accordingly, any options that are scheduled to vest during this period will vest
pursuant to the terms outlined in the Plan documents.  Towards the end of your
employment, GTSI will discuss with you the potential buy-back of your Stock
Options, and if agreed upon, we will agree to the terms at such time.

 

1

--------------------------------------------------------------------------------


 

GTSI will also allow you to retain the current Gateway laptop computer,
associated peripherals, and docking station for your personal use as well as
your Blackberry and its docking station.  We expect that anything GTSI
Confidential will be deleted in a timely fashion as soon as you are no longer an
active full time employee of the company.

 

In order to qualify for the Incremental Benefits referred to above, you need to
(1) sign and return this Separation Letter to us within the time period
indicated below (not later than July 29, 2005), and (2) comply with the terms of
this Separation Letter.  By signing this Separation Letter, you will be agreeing
to the following terms, in consideration for receiving the Incremental Benefits:

 

1.               In addition to the terms of any confidentiality, proprietary
rights, non-solicitation or nondisclosure agreements you have agreed to with
GTSI, you agree that for a period of twelve months after the expiration of the
separation period (October 22, 2005) that you will not directly or indirectly
solicit or offer employment to or hire any person who then is an employee of
GTSI, or work as an employee or independent consultant for any of the entities
listed (CDW-G, Dell, DLT, Northrop Grumman CS, GMR, PC Connections, Pomeroy,
ComTek, TIG) that have an office within a fifty (50) mile radius of GTSI’s
Chantilly office, where such employment involves your support of one of these
entities to provide products or services to the Federal Government that are the
same as, or substantially similar to, the goods or services provided by GTSI.

 

2.               Because of the unique nature of the above provisions, you
understand and agree that GTSI will suffer irreparable harm in the event that
you fail to comply with any of your obligations under Sections 1 above and that
monetary damages will be inadequate to compensate GTSI for such a breach. 
Accordingly, you agree that GTSI will, in addition to any other remedies
available to it at law or in equity, be entitled to injunctive relief to enforce
the terms of Sections 1 above.  (“Injunctive relief” means a legal order from a
court prohibiting a person or corporate entity from carrying out a given action,
or ordering a given action to be done.)

 

3.               You will return to GTSI immediately any and all GTSI assets or
property that you have in your possession or control outside of those listed
earlier.

 

4.               You will not publicly disparage, whether in writing,
electronically or orally, GTSI, or any of its employees or members of the board
of directors, and that you will not communicate to or with any governmental body
regarding GTSI unless compelled by law.  In addition, GTSI agrees to take every
reasonable effort to ensure that that any employee or member of the board of
directors will not publicly disparage you, whether in writing, electronically or
orally.

 

5.               You forever release and discharge GTSI and its successors, its
current and prior stockholders of record, officers, directors, and employees,
past or present, from any and all causes of action, actions, judgments, liens,
indebtedness, damages, losses, claims, liabilities, expenses and demands of any
kind or character whatsoever:  whether known or unknown, suspected to exist or
not suspected to exist, anticipated or not anticipated; whether or not
previously brought before any state or federal

 

2

--------------------------------------------------------------------------------


 

agency, court or other governmental entity and whether existing on or arising
prior to the date of this Separation Letter; and which, directly or indirectly,
in whole or in part, relate or are attributable to, connected with, or
incidental to your previous employment by GTSI, the separation of that
employment, and any dealings between the parties concerning your employment
existing prior to the date of execution of this Separation Letter.  This
expressly includes any and all claims of discrimination on account of sex, race,
age, handicap, veteran status, national origin or religion, and claims or causes
of action based upon any equal employment opportunity laws, ordinances,
regulations or orders, including Title VII of the Civil Rights Act of 1964 and
the Age Discrimination In Employment Act, the Americans With Disabilities Act,
Executive Order 11246, the Rehabilitation Act and any applicable state or local
anti-discrimination statutes.  It also includes claims for breach of any
contract, agreement or promises made prior to this date; claims for wrongful
termination actions of any type, breach of express or implied covenant of good
faith and fair dealing; intentional or negligent infliction of emotional
distress; claims for fraud, libel, slander or invasion of privacy. You and GTSI
agree that you are not waiving any rights or claims under the Age Discrimination
In Employment Act that may arise after your execution of this Separation
Letter.  This is intended to exclude from release only claims “that arise after”
execution of this Separation Letter as provided for by the Older Workers Benefit
Protection Act.  This release also applies to any claims or rights that you
might have or assert with respect to any claims or rights, if any, concerning
any GTSI bonus plan.

 

6.               You agree to provide GTSI with any requested reasonable support
and consultation regarding any legal matter, to include making yourself
reasonably available at GTSI’s facilities to discuss background matters or
appearances in court or at Deposition hearings. You also agree, if requested, to
provide any affidavits or other written statements, and to sign such statements
so long as they represent your actual knowledge and belief.

 

Terri, in addition to the Incremental Benefits, GTSI will upon your acceptance
of the terms of this Separation Letter, agree to waive any claims against you.
Specifically, GTSI will forever release you, and your heirs, from any and all
cause or causes of action, actions, judgments, liens, indebtedness, damages,
losses, claims, liabilities, expenses and demands of any kind or character
whatsoever, whether known or unknown, anticipated or not anticipated, whether or
not previously brought before any state or federal agency, court or other
governmental entity which are existing on or arising prior to the date of this
Separation Letter and which, directly or indirectly, in whole or in part, relate
or are attributable to, connected with, or incidental to your employment by
GTSI, your separation from GTSI, and any dealings between the parties concerning
your employment existing prior to the date of execution of this Agreement
(excepting only claims arising from a breach by your of the terms of this
Separation Letter).

 

******

 

This Separation Letter is governed by Virginia law, contains the full and
complete understanding between you and GTSI concerning its subject matter, and
supersedes all prior or concurrent representations and understandings between
you and GTSI regarding your separation.  In the event that any of its provisions
or any obligation or waiver or grant of rights

 

3

--------------------------------------------------------------------------------


 

by you under it is found invalid or unenforceable pursuant to a judicial decree
or decision, any such provision, obligation, waiver or grant of rights shall
remain enforceable to the maximum extent permitted by law, and the remainder of
this agreement shall remain valid and enforceable according to its terms.

 

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS SEPARATION LETTER IN ITS ENTIRETY, HAVE
HAD THE OPPORTUNITY TO ASK QUESTIONS ABOUT THIS SEPARATION LETTER AND TO SEEK
INDEPENDENT LEGAL COUNSEL, AND UNDERSTAND AND AGREE TO EACH PROVISION. YOU HAVE
RECEIVED (OR HAVE VOLUNTARILY AND KNOWINGLY ELECTED NOT TO RECEIVE) INDEPENDENT
LEGAL ADVICE WITH RESPECT TO THE ADVISABILITY OF ENTERING INTO THIS SEPARATION
LETTER.  YOU ACKNOWLEDGE THAT YOU ARE NOT ENTITLED TO RELY UPON, NOR HAVE YOU IN
FACT RELIED UPON, THE LEGAL OR OTHER ADVICE OF GTSI OR ITS AGENTS, INCLUDING
ATTORNEYS OR OTHER EMPLOYEES, IN ENTERING INTO THIS SEPARATION LETTER.

 

If the terms and conditions of this Separation Letter are acceptable to you,
please sign and date the enclosed copy in the space provided below.  Please be
aware that as set out in the initial draft Letter provided to you on July 8,
2005: (i) GTSI advises you to consult with an attorney prior to executing this
Separation Letter; (ii) you have twenty one days from the date the original
draft was provided to you (until July 29, 2005) within which to accept the terms
and conditions of this Separation Letter before our offer of the Incremental
Benefits expires; (iii) you may revoke your acceptance of this Separation Letter
within seven days of signing it (the “Revocation Period”); and (iv) this
Separation Letter will not become effective or enforceable until the Revocation
Period expires (the “Effective Date”).

 

Again, we appreciate the contributions you have made to GTSI in the past and the
efforts you have expended on its behalf.  We wish you well in whatever future
endeavor awaits you.

 

Sincerely,

 

 

Bridget Atkinson

Vice President,

Human Resources

 

 

I, Terri Allen, acknowledge that I have read and understand this Separation
Letter in its entirety, and agree to be legally bound by its terms and
conditions.

 

 

/s/ Terri Allen

 

July 18, 2005

 

Terri Allen

Date

 

4

--------------------------------------------------------------------------------